UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2014 CELLCEUTIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52321 30-0565645 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Cummings Center, Suite 151-B Beverly, MA 01915 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(978) 236-8717 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Cellceutix issued a press release today,September 24, 2014, titled, “Cellceutix Provides Update to Shareholders”. In the press release detailing developments on the company’s Phase 2b trial of Brilacidin for Acute Bacterial Skin and Skin Structure Infections (ABSSSI), Cellceutix stated, "No drug-related adverse events were reported in the trial,” This statement has been replaced with, “A single “possible” treatment-related serious adverse event (SAEs) was reported, but no other serious adverse events were reported in the trial,” Item9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press release dated September 24, 2014, titled “CELLCEUTIX PROVIDES UPDATE TO SHAREHOLDERS” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELLCEUTIX CORPORATION Date: 9/24/2014 By: /s/ Leo Ehrlich Leo Ehrlich Chief Executive Officer 3
